UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4158
BRENDA KAY JEFFREYS, a/k/a Kay,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                             (CR-01-16)

                  Submitted: September 19, 2002

                      Decided: September 30, 2002

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Bridgett B. Aguirre, AGUIRRE LAW OFFICE, P.A., Fuquay-Varina,
North Carolina, for Appellant. Frank D. Whitney, United States
Attorney, Anne M. Hayes, Assistant United States Attorney, Christine
Witcover Dean, Assistant United States Attorney, Raleigh, North Car-
olina, for Appellee.
2                     UNITED STATES v. JEFFREYS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Brenda Kay Jeffreys pled guilty to one count of conspiracy to pos-
sess with intent to distribute fifty grams or more of cocaine base
(crack) in violation of 21 U.S.C. §§ 846, 841(b)(1)(A) (2000), as well
as three counts of possession of crack with intent to distribute, and
two counts of distributing crack, all in violation of 21 U.S.C. § 841.
She received a sentence of life imprisonment. Jeffreys appeals her
sentence, contending that the district court clearly erred in making an
enhancement for possession of a dangerous weapon during the
offense, U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (2000),
and in finding that she was a leader in an offense involving more than
five participants. USSG § 3B1.1(a). We affirm.

   The evidence before the district court, as presented in the presen-
tence report and summarized by an investigator for the government
at sentencing, was that around 1996 Jeffreys took over the drug busi-
ness of two dealers who had been arrested, and that at least five or
six persons sold crack for Jeffreys during the conspiracy. In August
1999, a search was executed at Jeffreys’ house during which a hand-
gun was found in a dresser drawer in her bedroom; also in the room
were small amounts of cocaine, crack, marijuana, nearly $4000 in
cash, two crack pipes, and a razor. In December 1999, Jeffreys and
co-defendant Aroz Bridges were stopped after a confidential infor-
mant informed authorities that Jeffreys was about to make a delivery
of crack. From Jeffreys’ car authorities seized 55.4 grams of crack,
a small amount of marijuana, $1387 in cash, and a 9mm handgun
belonging to Bridges.

   Absent exceptional circumstances, a co-defendant’s possession of
a firearm is reasonably foreseeable when their joint criminal activity
involves large amounts of drugs and cash. United States v. Kimberlin,
18 F.3d 1156, 1160 (4th Cir. 1994). Moreover, the proximity of guns
                      UNITED STATES v. JEFFREYS                      3
to illegal drugs can support an enhancement under § 2D1.1(b)(1).
United States v. Harris, 128 F.3d 850, 852 (4th Cir. 1997). Jeffreys
contends on appeal that the firearm in her bedroom was not in suffi-
ciently close proximity to illegal drugs to show a connection with the
offense, and that Bridges’ possession of a firearm in her car was not
reasonably foreseeable to her. However, we conclude that the evi-
dence was sufficient to support the enhancement. Jeffreys concedes
that five or six people sold drugs for her at various times, but argues
that a two-level adjustment under § 3B1.1(c) would have been more
appropriate. We find that the four-level adjustment for being a leader
in a larger criminal enterprise was not clearly erroneous.

   We therefore affirm the sentence imposed by the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                          AFFIRMED